      2:20-cv-02875-BHH        Date Filed 11/17/20     Entry Number 15        Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

                                               )
Alecia Ghouralal,
                                               )
                                     Plaintiff,)    Civil Action No.: 2:20-2875-BHH
                                               )
                    v.                         )
                                               )
                     .
Paul Rambo; George Rambo; Thomas               )
                                                                  ORDER
Nelson; Brandy Willey; Hung Nguyen; John )
                                               )
Travers; and the Central Intelligence
                                               )
Agency,
                                               )
                                 Defendants.)
 __________________________________)

       Plaintiff Alecia Ghouralal (“Plaintiff”), proceeding pro se, filed this action pursuant to

42 U.S.C. § 1983 against Paul Rambo, George Rambo, Thomas Nelson, Brandy Willey,

Hung Nguyen, John Travers, and the Central Intelligence Agency (“Defendants”). (ECF No.

1.) In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., the action was

referred to United States Magistrate Judge Mary Gordon Baker for preliminary

consideration. On August 25, 2020, the Magistrate Judge issued a Report and

Recommendation (“Report”), outlining the issues and recommending that this case be

summarily dismissed with prejudice and without service of process because it is frivolous.

(ECF No. 11.) The Magistrate Judge further recommends that Plaintiff be advised that the

continued filing of frivolous, malicious, abusive, or vexatious actions may result in the

imposition of a pre-filing injunction and other sanctions as provided by law. Attached to the

Report was a notice advising Plaintiff of her right to file written objections to the Report

within fourteen days of receiving a copy. (Id. at 6.) To date, Plaintiff has not filed objections

to the Report.

       The Magistrate Judge makes only a recommendation to the Court. The
     2:20-cv-02875-BHH        Date Filed 11/17/20    Entry Number 15      Page 2 of 2



recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of those portions of the Report

to which specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1). However, the Court need not conduct a de novo review

when a party makes only “general and conclusory objections that do not direct the court to

a specific error in the magistrate’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of a timely filed, specific

objection, the Magistrate Judge’s conclusions are reviewed only for clear error. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       As previously noted, Plaintiff has not filed any objections to the Magistrate Judge’s

Report. The Court has reviewed the Magistrate Judge’s conclusions and agrees with the

Magistrate Judge’s thorough analysis. Finding no clear error, therefore, the Court adopts

and incorporates the Magistrate Judge’s Report (ECF No. 11), and dismisses this action

with prejudice and without issuance and service of process. Plaintiff is hereby advised that

the continued filing of frivolous, malicious, abusive, or vexatious actions may result

in the imposition of a pre-filing injunction and other sanctions as provided by law.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

November 17, 2020
Greenville, South Carolina
                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.
